Citation Nr: 1224531	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served with the United States Army Forces in the Far East (USAFFE) from December 1941 to June 1945.  He passed away on March [redacted], 2008, and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2012, a hearing was scheduled before the Board at the appellant's request.  The appellant failed to report for this hearing, has not provided any reason for her having failed to attend the scheduled hearing, and has not requested that a new hearing be scheduled.  Accordingly, the appellant's request for a hearing before the Board is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2. The appellant is the surviving spouse of a Veteran, who died on March [redacted], 2008.






CONCLUSION OF LAW

The criteria for a one-time payment from the FEVC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the FVEC Fund.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

The Veteran served with the USAFFE from December 1941 to July 1945.  He passed away on March [redacted], 2008, and the appellant is his surviving spouse.

Under the American Recovery and Reinvestment Act (the Act), a one-time benefit is provided for certain Philippine veterans to be paid from the FEVC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  
Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

The Veteran died on March [redacted], 2008, prior to the enactment of enactment of Public Law 111-5.  He did not file a claim under the Act, and hence the claimant cannot collect benefits as a payee surviving spouse, as a matter of law.

The American Recovery and Reinvestment Act does not permit recovery from the FVEC fund for claims initiated by a surviving spouse in the first instance.  

The Act does not authorize payment of the one-time benefit to any person other than an eligible person or surviving spouse of an eligible person who passes away after having filed a claim.  The Board has no authority to award a payment of a benefit for which there is no legal authority. See 38 U.S.C.A. §§ 501, 7104.  Since the law is dispositive in this matter, the appeal is denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


